Citation Nr: 1506098	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee strain. 

2.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1996 to August 1996 and from October 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to obtain relevant records and provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014).  

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In December 2013, the Veteran submitted a statement in which he discussed instability and pain in his knees.  Particularly, the Veteran argued that these attributes merit a higher disability rating.  Given the evidence of possible increased symptomatology since the Veteran's previous VA examination in May 2011, the Board finds that new VA examinations were warranted to ascertain the current severity of the Veteran's bilateral knee disabilities.  However, the Veteran was afforded a VA examination in November 2014 for his left knee disability, but not for his right knee.  Therefore, a remand is necessary to obtain a VA examination to ascertain the current severity of the Veteran's right knee disability.  



Additionally, the November 2014 VA examination did not satisfy the duty to assist with regard to the Veteran's left knee.  VA afforded the Veteran a VA examination in May 2011 for his claims for increased evaluations for his left and right knee disabilities.  The Veteran reported weakness, stiffness, swelling, buckling, lack of endurance, locking, fatigability, and pain.  He denied heat, redness, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran also reported flare-ups that last for 24 hours with a severity level of 10 on a range from 1 to 10 (10 being the worst).  

Objective examination revealed instability, abnormal movement, weakness, tenderness and guarding of movement bilaterally.  There were no signs of edema, effusion, redness, heat, deformity, misalignment and drainage bilaterally.  There was locking pain and crepitus bilaterally.  The right knee flexion values were 45 degrees with pain at 45 degrees.  Repetitive range of motion value was 45 degrees.  The left knee flexion values were 68 degrees with pain starting at 68 degrees.  Repetitive range of motion value was 68 degrees.  Bilaterally, the knees were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  With regard to the right knee, the medial and lateral meniscus test of the right knee was abnormal with a severe degree of severity.  All other stability tests were normal bilaterally.  Extension was normal for both legs.  The AOJ based its rating decision on this VA examination and report.  

In November 2014, the VA afforded the Veteran an examination with regard to his left knee disability.  Flexion ended at 120 with pain at 120.  Extension was 0 degrees.  Veteran was able to perform repetitive-use testing with 3 repetitions, with a post-test range of motion value of 120.  The examiner also noted less movement than normal, pain on movement, swelling, interference with sitting, standing, and weight-bearing.  

The May 2011 VA examination results differ drastically from the examination results from the November 2014 VA examination with regard to the Veteran's left knee.  In May 2011, the Veteran's left knee flexion was 68 degrees.  In November 2014, the examiner measured a 120 degree flexion.  A remand is necessary to 

explain the conflict between these two examination reports and provide a current evaluation of the severity of the Veteran's left knee disability.  

Finally, in a May 2005 correspondence, the Veteran's wife noted that the Veteran had applied for disability benefits from the Social Security Administration (SSA).  No SSA records are within the claims file, and such records may be relevant.  On remand, the RO should obtain any SSA records and associate them with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability or supplemental income benefits from the SSA regardless of whether the claim was granted.  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply and associate such reply with the claims file.  

2.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of the left and right knee disabilities.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

The examiner is asked to review the examination reports from the May 2011 VA examination and the November 2014 VA examination, and the Board's discussion, in this Remand, as to the disparity between the two reports with regard to the Veteran's left knee.  The examiner is asked 



to clarify the current severity of the Veteran's left and right knee disabilities.  

3.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeal


